State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 17, 2015                   520554
________________________________

In the Matter of CRAIG JACKSON,
                    Petitioner,
      v

ALBERT PRACK, as Director of                MEMORANDUM AND JUDGMENT
   Special Housing and Inmate
   Disciplinary Programs,
   et al.,
                    Respondents.
________________________________


Calendar Date:   August 10, 2015

Before:   McCarthy, J.P., Garry, Rose and Devine, JJ.

                             __________


     Craig Johnson, Dannemora, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
a prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding
challenging a tier III prison disciplinary determination. The
Attorney General has advised this Court that the determination
has been administratively reversed, all references thereto have
been expunged from petitioner's institutional record and the
mandatory $5 surcharge has been refunded to petitioner's inmate
account. In view of this, and given that petitioner has received
all of the relief to which he is entitled, the proceeding is
                              -2-                  520554

dismissed as moot (see Matter of Williams v Annucci, 129 AD3d
1427, 1427 [2015]).

     McCarthy, J.P., Garry, Rose and Devine, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court